office_of_chief_counsel internal_revenue_service memorandum number release date cc pa dskinner gl-105093-12 uilc date date to michael r fiore associate area_counsel boston group small_business self-employed from mitchel s hyman senior technician reviewer branch procedure administration subject bond in lieu of notice_of_federal_tax_lien this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent issues whether it is appropriate for the service to accept a collateral_agreement and bond in lieu of the service’s filing a notice_of_federal_tax_lien nftl facts the taxpayer is a privately-owned c corp that sells insurance and provides completion and other bonds to contractors --------------------------------- the service examined the taxpayer for its ------ tax_year and the primary issue was its method_of_accounting the taxpayer agreed to a change to its accounting_method and to an audit assessment for tax_year ------- the revenue_agent agreed not to impose any accuracy-related_penalties and the service assessed the agreed deficiency in ------------------ the taxpayer paid dollar_figure----------- of the liability its financial statements show the corporation does not have the ability to currently full pay and its sole shareholder does not have sufficient assets or equity to currently full pay the corporation does have the ability to make monthly payments and it proposes to pay the remaining liability over gl-105093-12 three years the remaining liability is over dollar_figure------- which includes some dollar_figure----------- of accrued interest the taxpayer is offering a bond from -----------------------------------and a collateral payment agreement in lieu of the service’s filing an nftl the taxpayer alleges that filing an nftl would ruin its business and prevent it from paying the taxes owed the amount of the bond it offers is dollar_figure------------------ the taxpayer has submitted sample payment bond language and a proposed amortization schedule for its proposed collateral payment agreement the proposal includes interest pincite and calls for the first payment of dollar_figure--------- on ----------------- the taxpayer paid dollar_figure--------- when it submitted the proposal in ------------------ the proposed payment schedule calls for monthly payments of dollar_figure--------- beginning ----------------- then monthly payments of dollar_figure--------- beginning ----------------- and a final payment of dollar_figure------------- on ----------------- law and analysis irm addresses collateral agreements and provides in a collateral_agreement is executed by the taxpayer and collateral security ensures that the taxpayer performs the terms of the agreement a collateral_agreement is a pledge guaranteed by security for the performance of a certain act ie payment of a delinquency or the filing of a return a collateral_agreement does not compromise the tax_liability and should not be confused with collateral agreements in the context of offers in compromise the taxpayer is offering a collateral_agreement secured_by a bond from --------------------- --------------------------------------- sec_7101 provides for bonds in such form and with such sureties as may be prescribed by regulations sec_301_7101-1 requires execution of a bond on an appropriate form prescribed by the service and with a satisfactory surety sec_301_7101-1 provides that a surety holding a certificate of authority from the secretary as an acceptable surety on federal bonds is a satisfactory surety the treasury_department lists approved sureties on its circular ----------- is listed on circular thus ----------- is a satisfactory surety and the bond the taxpayer offers is satisfactory collateral surety provided it is adequate in terms and amount irm requires that the taxpayer be advised that failure to keep the terms of the collateral_agreement will result in the irs taking the necessary action to liquidate the collateral irm includes additional terms which are required for a valid collateral_agreement the additional terms relevant to this case are c a condition that the irs intends to offset any refunds to the delinquent account covered by the agreement until accounts are paid in full or otherwise satisfied gl-105093-12 d provision that the taxpayer must remain current on filing and must not incur any further delinquencies during the term of the collateral_agreement e a term that the service has a unilateral right to liquidate the collateral upon the failure to keep the terms of the agreement as required by irm the taxpayer has outlined the specific dates on which it intends to make payments however it proposes amortizing the liability pincite interest compounded monthly sec_6622 provides that interest on tax_liabilities compounds daily sec_6621 provides that the underpayment interest rate is computed by adding to the federal_short-term_rate sec_6621 provides that the underpayment rate for large corporate underpayments is the federal_short-term_rate plu sec_5 sec_6621 defines a large_corporate_underpayment as any underpayment_of_tax by a c_corporation for any taxable_period if the amount of the underpayment exceeds --------- ------------- the federal_short-term_rate for the first and second quarters of is and the large_corporate_underpayment rate for the first and second quarters of i sec_5 rev ruls the taxpayer is a c_corporation and its liability for tax_year ------- exceeds ------------ thus the large_corporate_underpayment interest rate will apply-currently the taxpayer’s proposal includes an amortization schedule that includes a fixed interest rate compounded monthly however the large_corporate_underpayment interest rate varies monthly depending on the federal_short-term_rate and the internal_revenue_code requires that interest compound daily not monthly conclusion we conclude that a collateral_agreement with a bond is appropriate under these circumstances however the collateral_agreement should include the terms required by irm sec_5 and interest will accrue at the large_corporate_underpayment rate which should be expected to vary during the term of the agreement we note that the revenue officer’s memorandum recommending acceptance of the collateral_agreement states that the revenue_agent agreed not to assess any accuracy- related penalties but that sec_6662 penalties were assessed and are being abated however neither the proposed amortization schedule nor the revenue officer’s memo addresses the sec_6651 failure-to-pay addition_to_tax which would amount to of the liability each month for up to months to a maximum of have the service and the taxpayer reached an agreement with respect to this addition if not this will significantly increase the amount of the taxpayer’s total payments this issue should be clearly addressed gl-105093-12 please call if you have any further questions
